DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-10 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2019/0115415) in view of Sung (US Publication 2019/0131378) and in further view of Kurokawa (hereinafter “Kawa”) (US Publication 2011/0221723)
Regarding independent claim 1, Choi teaches a display device having a display region, comprising:
a substrate (Substrate, 110);
a driving layer disposed on the substrate; (Fig. 5 illustrates a driving layer comprising: a buffer layer 120, a semiconductor layer 130, a gate insulating layer 140, gate electrodes GE1, GE2, GE3, GE4, GE5, GE6 and GE7, an (n−1)-th scan line SLn−1, an n-th scan line SLn, an (n+1)-th scan line SLn+1, a light emission control line EL, a first insulating interlayer 160, an initialization line IL, a capacitor electrode 171, a second insulating interlayer 180, a first connection electrode 181, a second connection electrode 182, a third connection electrode 183, a data line DL, a high potential line VDL...([0074]);
a self-emitting layer disposed on the driving layer and comprising a reflective electrode (Self-emitting light layer comprising the pixel electrode, PE, common electrode, 260 and light emitting layer, 250.  Choi teaches in [0098] that the pixel electrode and/or common electrode can be a reflective electrode);
a sensor disposed in the display region; (Choi teaches in [0111-0112] that a sensor is disposed that overlaps the display area, 310 and that the sensor area, 330 (hole) in the display area, 310 overlaps the sensor);
a pixel defining layer disposed on the reflective electrode, wherein the pixel defining layer comprises a top surface and a bottom surface opposite to the top surface, and the bottom surface faces the driving layer; and (Pixel defining layer, 240, having a top and bottom surface and the bottom surface facing the driving layer);
Although Choi teaches of having a pixel defining layer, Choi does not explicitly teach:
a spacer disposed on the top surface of the pixel defining layer,
However, in the same field of endeavor, Sung illustrates in Fig. 9 of a spacer, 422 located on a pixel defining layer, 190, [0159]).
Choi teaches a base process/product of a display device comprising a sensor and having a pixel defining layer, which the claimed invention can be seen as an improvement in that the display has a higher transmittance of a sensor area ([0006]).  Sung teaches a known technique of a display device having a spacer located on a pixel defining layer that is comparable to the base process/product.
Sung’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi and the results would have been predictable and resulted in the display device of Choi having a spacer located on a top surface of the pixel defining layer, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
wherein the sensor does not overlap the reflective electrode in a normal direction of the substrate, and (Choi teaches in [0129] that the pixel (reflective) electrode or common (reflective) electrode are not in the sensor area and therefore would not overlap the sensor);
Although the combination the Choi and Sung disclose a spacer located in a display device having a sensor, they do not explicitly disclose:
the sensor does not overlap the spacer in the normal direction of the substrate.
However, in the field of display devices, Kawa discloses having a driving layer, which comprises all the layers below layer, 1032 (See Fig. 23) not including the sensor 1002, located on substrate 1001 and a light-emitting layer, represented by the layers located within area 1005, which includes a common and pixel electrode, located on the driving layer.  Furthermore, Fig. 23 also illustrates a spacer, 1016 which does not overlap the sensor, 1002.  Additionally, Kawa illustrates in Fig. 23 the sensor, 1002, which is not overlapped by the pixel electrode, 1007 or the common electrode, 1009.  Lastly, Kawa’s sensor is smaller than an opening (sensing area) located above the sensor, as illustrated in Fig. 23.
The combination of Choi/Sung a base process/product of a display device having a substrate, self-emitting layer comprising a reflective electrode, spacer and sensor in which the claimed invention can be seen as an improvement in that the display device comprises a sensor for additional sensing options.  Kawa teaches a known technique of having a sensor that does not overlap a spacer in a normal direction of the substrate that is comparable to the base process/product.
Kawa’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi/Sung and the results would have been predictable and resulted in a display device having a sensor not overlap a spacer in a normal direction of a substrate, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 4, Choi, as modified by Sung and Kawa, discloses the display device of claim 1, wherein:
the self-emitting layer is an organic light emitting diode (Choi, [0096]).
Regarding dependent claim 5, Choi, as modified by Sung and Kawa, discloses the display device of claim 1, wherein:
the pixel defining layer is disposed on the sensor (See layer provided by portion 240 in Fig. 5 and in relation to Fig. 1 of Choi).
Regarding dependent claim 6, Choi, as modified by Sung and Kawa, discloses the display device of claim 5, wherein:
the pixel defining layer comprises an opening to expose the reflective electrode (The opening provided by the pixel defining layer exposes the pixel electrode, which can be a reflective electrode).
Regarding dependent claim 8, Choi, as modified by Sung and Kawa, discloses the display device of claim 1, wherein:
the driving layer comprises a transistor, and the reflective electrode is electrically connected to the transistor (Choi indicates that driving layer containing layer 130 comprises the components of the transistors of Fig. 2 ([0078]).  In [0096], Choi indicates that OLED of Fig. 2 comprises the pixel electrode and common electrode.  Fig. 2 illustrates the transistors electrically connected to the OLED.  Therefore, the driving layer, which comprises a transistor is electrically connected to the reflective electrode. Additionally, referring back to Fig. 23 of Kawa, the driving layer comprises a transistor, 1003d and is electrically connected to the pixel electrode, which is a reflected electrode in the combination of Choi and Kawa).
Regarding dependent claim 9, Choi, as modified by Kawa, discloses the display device of claim 8, wherein:
the sensor is disposed on the substrate and adjacent to the transistor (Kawa, Fig. 23).
Regarding dependent claim 10, Choi, as modified by Kawa, discloses the display device of claim 1, but do not explicitly teach, wherein:
 the sensor is disposed below the substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify to have the sensor below the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2019/0115415) in view of Sung (US Publication 2019/0131378), Kurokawa (hereinafter “Kawa”) (US Publication 2011/0221723) and in further view of Wang (US Publication 2014/0168540).
Regarding dependent claim 2, Choi, as modified by Sung and Kawa, discloses the display device of claim 1, further comprising:
...touch electrode disposed in the display region (Choi teaches in [0198-0199] of having a metal touch electrode, 291 in a touch panel and the touch panel is disposed in the display region but not in the sensor area);
Although Choi teaches of having a touch panel with a metal touch electrode, Choi does not explicitly teach:
a first touch electrode...., a second touch electrode
However, in the field of displays, Wang discloses of having a touch layer comprising metal drive and sense electrodes ([0100]).
the combination of Choi/Sung/Kawa discloses a base process/product of a display device having a touch panel comprising a metal touch electrode located in the display region but not in the sensing area, which the claimed invention can be seen as an improvement in that the transmittance of a sensor area.  Wang teaches a known technique of having a touch layer having first and second metal touch electrodes that is comparable to the base process/product.
Wang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi/Sung/Kawa and the results would have been predictable and resulted in the touch panel of Choi comprising first and second metal touch electrodes, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a first touch electrode disposed in the display region and a second touch electrode disposed in the display region, (Choi indicates the touch panel is located in the display region.  Therefore, the combination of Choi, Sung, Kawa and Wang provides the first and second electrodes disposed in the display region);
wherein the sensor does not overlap the first touch electrode and the second touch electrode in the normal direction of the substrate (Kawa illustrates a sensor smaller than an opening area in a normal direction of a substrate.  Choi teaches a sensing area overlapping a sensor and further teaches the touch panel does not overlap the sensing area.  Wang discloses first and second touch electrodes of a touch panel.  Therefore, the combination of Choi, Sung, Kawa and Wang provides a sensor, which does not overlap the first and second touch electrodes in a normal direction of the substrate).
Regarding dependent claim 3, Choi, as modified by Sung, Kawa and Wang, discloses the display device of claim 2, wherein:
the first touch electrode and the second touch electrode are made of metal (See teachings of Choi and Wang in claim 2, disclosing touch electrode(s) made of metal).

Conclusion
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to the
applicant's disclosure:
US Patent Publication 2017/0161543 to Smith teaches an optical sensor ([0059] in a display device, but does not teach the limitations in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693